I concur in the opinion and decree in this case.
The rule referred to in State v. Verdin, 192 La. 275,187 So. 666, that the charge laid in the indictment should be sufficiently specific to enable the defendant to prepare his defense and if the mere following of the words of the statute does not give this information, then the charge in the words of the statute does nothing more than to charge a conclusion of law, is not applicable to this case.
In the Verdin case the only charge contained in the indictment was the charge that the defendants unlawfully disturbed the peace without specifying any act which the appropriate statute defined and punished as a disturbance of the peace. In other words, the indictment in that case did not charge any offense in the words of the statute or in words unequivocally conveying the meaning of the statute.
In State ex rel. Etie v. Foster, 112 La. 746, 36 So. 670, which was cited in the Verdin case, the indictment charged in the words of the statute, that the defendant unlawfully kept a disorderly tavern or tippling house. This Court held that the indictment was insufficient because it failed to specify in what respect the tavern or tippling house had been disorderly. The Court predicated its decision mainly on the following rule announced in Wharton's Criminal Law, 7th Ed., par. 2895, to-wit: "This is a loose mode of pleading, for the question of disorder is a wide one, and there are many kinds of disorder which *Page 366 
are not indictable, and of which it would be intolerable tyranny for the law to attempt to take cognizance. The proper course is to specify what the disorder is."
But the question of conducting or directly assisting in the conducting of gambling as a business as defined and denounced in Article 90 of the Criminal Code is not a wide nor an obscure question. There is only one kind of business denounced as gambling in the code article and that is "the intentional conducting, or directly assisting in the conducting, as a business, of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit." As explained by the comment of the framers of the code the article is intended to apply to all forms of organized gambling whatsoever, save and except those legalized by special statute.
In State v. Maloney, 115 La. 498, 39 So. 539, 544, this Court had under consideration the validity of Act 128 of 1904 providing for the suppression of pool rooms; declaring their operation to be gambling, and prescribing penalties for the opening, conducting or operating the same or working therein. It was urged in that case that the statute was invalid because "the term `pool room' is generic, embracing many different kinds, none of which are designated in the statute which consequently is void for obscurity." This Court, on rehearing, held that the statute was not invalid on the grounds urged — that the term "pool room" is to be understood in its most usual and popular signification and that the court would take judicial notice of its notorious *Page 367 
and unquestioned meaning. On page 513 of 115 La., page 544 of 39 So., of the opinion on rehearing, the Court expresses itself in these words: "Conceding that the term `pool' or `pool room' has, according to lexicographers, several meanings, we are of opinion that the legislation on the subject, the direct result of the decisions of this court, show that the term `pool room' was used to designate a room in which betting on races is carried on. Our Civil Code declares that `the words of a law are generally to be understood in their most usual signification, without attending so much to the niceties of grammar rules as to the general and popular use of the words.' Article 14. The lawmaker, in enacting this rule of construction, assumed that the judges must know what the community knows as to the popular meaning of words."
Applying the reasoning which the Court used in construing the meaning of the term "pool room" as employed in the statute under consideration in the Maloney case to the term "gambling" as employed in the code article involved in this case, I have no difficulty in reaching the conclusion as to its "notorious and unquestioned meaning" and of the intention of the Legislature in adopting the Criminal Code to suppress gambling in every form when carried on as a business.
The rule that penal statutes are to be strictly construed is not to be applied with such unreasonable technicality as to defeat the purpose of all rules of statutory construction, which purpose is to ascertain and enforce the true meaning and intent of *Page 368 
the statute. State v. McCrystol, 43 La.Ann. 907, 9 So. 922.
I am therefore satisfied that the term "gambling" as defined in the code article embraces every business in which gambling of any kind or character is conducted. The general terms in which the statute is drawn, if they be considered general terms, are not such as to make the statute inoperative. The defendants had the right to request that the specific kind of gambling game they were operating at their place of business be set out in a bill of particulars, if they thought proper to claim that right, but apparently they did not do this.
My opinion is that by the indictment the defendants have been brought within the material words of the statute which they are charged with having violated.